DETAILED ACTION
This action is responsive to the following communications: the amendments filed on 01/28/2021.
Claims 1-20 are presented for Examination. Claims 1, 13 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 13 and 17 recites the limitations of “a value of a function of the determined reference load” renders the claim vague and indefinite. Because what is the function and its value is not defined in the disclosure.

Since the independent claims 13 and 17 are rejected under 35 U.S.C. 112(b) and hence the dependents claims of 13 and 17 are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wingardner et al (US 2014/0110453) in view of Escudero et al (US 20090234378).
Regarding independent claim 1, Wingardner et al teach that a medical device (Fig.1-5) comprising:
a drive shaft (Fig.3: 160 and [0042]);
a rotational tip coupled to a first end of the drive shaft (Fig. 1: 200), 
a motor (Fig. 5: 164) coupled to a second end of the drive shaft (Fig. 1: 300) and configured to rotate the rotational tip (Fig. 1:304); and
a controller (Fig. 11: 406) configured to control a load (Fig. 12: 452; sets current) output from the motor, the controller is configured to set a maximum load output from the motor after initial rotation of the motor (Fig. 12: 458).
Wingardner et al fail to teach but Escudero et al teach that the rotational tip ([0131]; “catheter tip”) is configured to penetrate through an obstruction in a vascular vessel of a patient in response to rotation of the drive shaft (Abs. and claim 37);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the operating method of rotational tip in Wingardner et al’s system, using the method of Escudero et al’s, in order obtain the wire in combination with the device act as a buffer to prevent the cutting edges from reaching the vessel. (e.g. see Escudero et al. para.[0131]).

Regarding claim 2, Wingardner et al teach that wherein the controller is configured to determine a load output from the motor after initial rotation of the motor and set the maximum load output from the motor based on the determined load output from the motor (Fig. 12).

Regarding claim 3, Wingardner et al teach that wherein the controller has a predetermined range of allowable load outputs (Fig. 12: 456) from the motor and the controller is configured to shift the predetermined range of allowable load outputs based on the determined load output from the motor to set the maximum load output from the motor (Fig. 12: 454).

Regarding claim 4, Wingardner et al teach that wherein the controller is configured to set the maximum load output from the motor to a value that is a predetermined value (Fig. 12: 456; Y) greater than the determined load output from the motor.

Regarding claim 5, Wingardner et al teach that wherein the controller is configured to:
compare the determined load output from the motor to a threshold value (Fig.12: 456);
if the determined load output from the motor reaches or goes beyond the threshold value, set a reference load output from the motor to the threshold value (Fig.12: 454; “X RPM”);
if the determined load output from the motor does not reach the threshold value, set the reference load output from the motor to the determined load output from the motor (Fig.12: 458; “CURRENT TO VALUE B”);
 and
set the maximum load output from the motor based on the reference load output from the motor (Fig.12: 460; “Z RPM”).

Regarding claim 6, Wingardner et al teach that  wherein the controller is configured to set a reference load output from the motor to zero (Fig.12: 454; “FIRING BEGINS”) and set the maximum load (Fig. 12: 454; “X RPM”) output from the motor based on the reference load output from the motor.

Regarding claim 7, Wingardner et al teach that wherein the controller is configured to set the maximum load output from the motor at a predetermined level greater than zero (Fig. 12: 454).

Regarding claim 8, Wingardner et al teach that further comprising:
a button (Fig. 1: 124); and
wherein the controller is configured to set the reference load output from the motor to zero upon actuation of the button (Fig. 12; “the controller 406 commences operation of the instrument 100 by signaling the motor 164 to rotate the drive screw 74 to clamp tissue and/or drive staples therethrough. ”).

Regarding claim 9, Wingardner et al teach that wherein the controller is configured to automatically set the reference load output from the motor to zero at a predetermined time after initial rotation of the motor (Fig. 12; set automatically by the software at value of “B”).

Regarding claim 10, Wingardner et al teach that further comprising:
a button (Fig. 1: 124); and
wherein the controller (406) is configured to set the maximum load output from the motor upon actuation of the button (Fig. 12).

Regarding claim 11, Wingardner et al teach that wherein the controller is configured to automatically set the maximum load output from the motor at a predetermined time after initial rotation of the motor (Fig. 12; set automatically by the software at value of “B”).

Regarding claim 12, Wingardner et al teach that 
a button (Fig. 1: 124); and
wherein the controller (406) is configured to set the maximum load output from the motor at a first time after initial rotation of the motor and set the maximum load output from the motor at a second time after initial rotation of the motor in response to actuation of the button, the second time is after the first time (Fig. 12).

Regarding independent claim 13, Wingardner et al teach that a method of controlling a medical device (Fig. 1-3), the method comprising:
determining a reference load output from a motor of the medical device after a startup of the motor (Fig. 12: 458);
determining a control signal for the motor that is configured to establish a load output from the motor that is less than the set maximum load output from the motor (Fig. 12:456); and
outputting the control signal to maintain the load output from the motor below the set maximum load output from the motor (Fig. 12: 462).
Wingardner et al fail to teach but Escudero et al teach that setting a maximum load output ([0080]; 25K rpm) from the motor a sum of a value of on a predetermined load output amount from the motor and a value of a function of the determined reference load output from the motor (Fig. 13B and [0143]; “The propeller 212 can take the form of a screw or a series of circumferentially arranged angled fan blades. The cutter is preferably rotated at a speed of 10,000-25,000 rpm” and [0155]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the operating method of rotational tip in Wingardner et al’s system, using the method of Escudero et al’s, in order obtain the wire in combination with the device act as a buffer to prevent the cutting edges from reaching the vessel. (e.g. see Escudero et al. para.[0131]).

Regarding claims 14 & 18, Wingardner et al teach that 
comparing the determined reference load output from the motor to a threshold reference load output from the motor (Fig. 12: 456);
if the determined reference load output from the motor does not reach or go beyond the threshold reference (Fig. 12: Y) load output from the motor, setting the maximum load output from the motor to a value (Fig. 12: B) based on the predetermined load output amount and the determined reference load output from the motor; and
if the determined reference load output from the motor reaches or goes beyond the threshold reference load output from the motor (Fig. 12: 462), setting the maximum load output from the motor to a value based on the predetermined load output amount and the threshold reference load output from the motor (Fig. 12: W).

Regarding claim 15, Wingardner et al teach that 
setting a reference load output from the motor based on the determined load output from the motor (Fig. 12: 458); and
wherein the set maximum load output from the motor is based on the predetermined load output amount and the set reference load output from the motor (Fig. 12: 456).

Regarding claim 16, Wingardner et al teach that wherein the reference load output from the motor is set to zero when the determined load output from the motor has not reached or gone beyond a threshold reference load output from the motor  (Fig. 12: 456).

Regarding independent claim 17, Wingardner et al teach that a controller for a medical device, the controller comprising:
a processor (406); and
memory in communication with the processor (Fig. 12; flow chart instructions stored in a memory to execute); and
wherein the processor is configured to:
determine a reference load output from a motor of the medical device (Fig.12 );
and
output a control signal to the motor configured to achieve a load output from the motor that is less than the set maximum load output of the motor (Fig. 12: 462).
Wingardner et al fail to teach but Escudero et al teach that set a maximum load output from the motor to a value of a function of the determined reference load output from the motor and store the set maximum load output in the memory (Fig. 13B and [0143]; “The propeller 212 can take the form of a screw or a series of circumferentially arranged angled fan blades. The cutter is preferably rotated at a speed of 10,000-25,000 rpm” and [0155]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the operating method of rotational tip in Wingardner et al’s system, using the method of Escudero et al’s, in order obtain the wire in combination with the device act as a buffer to prevent the cutting edges from reaching the vessel. (e.g. see Escudero et al. para.[0131]).

Regarding claim 19, Wingardner et al teach that wherein the controller is configured to set the maximum load output from the motor in response to actuation of a tare button (Fig. 12 and [0076];” The controller 406 is also configured to accept a plurality of user inputs from a user interface (e.g., switches, buttons, touch screen, etc. of the control assembly 107 coupled to the controller 406)”).

Regarding claim 20, Wingardner et al teach that wherein the controller is configured to automatically set the maximum load output from the motor at a predetermined time after initial rotation of the motor (Fig. 12; set automatically by the software at value of “B”).


Response to Arguments
Applicant’s arguments with respect to claims -1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846